Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2019/0319746 A1) hereinafter as Wang in view of Zhang (US 2019/0380136 A1).
 
Regarding Claim 1, Wang discloses  a User Equipment (UE) for wireless communication (See Fig(s). 1 UE 116), comprising: 
a first receiver, to receive a first signaling, the first signaling being used for determining a first time-frequency resource group (See Fig(s). 1, See ¶ 101, a plurality of terminal devices can perform data transmission with a network device by using a same time-frequency resource), and 
the first time-frequency resource group being reserved to transmission of a first bit block (See ¶ 216, See Fig(s). 1, 15, the device 400 includes: a splitting unit 410, configured to split a to-be-transmitted transport block into N code blocks with incompletely equal sizes, where N is an integer greater than or equal to 2); and 
Fig(s). 15, See ¶ 226, the transmission unit 430 is specifically configured to: [0227] pseudorandomly map the N encoded bit blocks onto the M bit streams).
Wang fails to disclose wherein time-domain resources occupied by the first time-frequency resource group are overlapping with time-domain resources occupied by at least one of the K time- frequency resource groups , and any two of the K time-frequency resource groups are orthogonal in time domain the K radio signals are transmitted in the K time-frequency resource groups respectively, and the first bit block is transmitted in only K1 time- frequency resource group(s) among the K time-frequency resource groups; the first signaling corresponds to a first type or a second type, and whether the first signaling corresponds to the first type or the second type is used for determining the K1 time- frequency resource group(s) from the K time-frequency resource groups; the K is a positive integer greater than 1, and the K1 is a positive integer not greater than the K.
Zhang discloses wherein time-domain resources occupied by the first time-frequency resource group are overlapping with time-domain resources occupied by at least one of the K time- frequency resource groups (See ¶ 25 the first search space and the second search space are partially or fully overlapping in time domain), and any two of the K time-frequency resource groups are orthogonal in time domain the K radio signals are transmitted in the K time-frequency resource groups respectively (See ¶ 59, any two of the K radio sub-signals occupy orthogonal time-domain resources), and the first bit block is transmitted in only K1 time- frequency resource group(s) among the K time-frequency resource groups; 
the first signaling corresponds to a first type or a second type, and whether the first signaling corresponds to the first type or the second type is used for determining the K1 time- frequency resource group(s) from the K time-frequency resource groups; the K is a positive integer greater than 1, and the K1 is a positive integer not greater than the K (See Fig(s). 7 See ¶ 222, a transmission mode of the first signaling in the disclosure is a first candidate mode, the first bit block is transmitted T times in T first-type time units, and the T is a positive integer greater than 1; a transmission mode of the first signaling in the disclosure is a second candidate mode, and the first bit block is transmitted once in a second-type time unit only).
Different DCI formats correspond to different payload sizes, and different payload sizes correspond to independent blind decodings. In order to reduce a number of times of blind decoding of a UE, some different DCI formats are added with padding bits to keep a same payload size, for example, current DCI Format 1A and DCI Format 0.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Zhang within Wang, so as to enhance overall network performance by reducing a number of times of blind decoding of a UE, some different DCI formats are added with padding bits to keep a same payload size, for example, current DCI Format 1A and DCI Format 0.

Claims 6, 11 and 16 recites features similar to Claim 1 and therefore rejected for same reasonings as Claim 1.
Allowable Subject Matter
Claims 2-5, 7-10, 12-15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/RAJ JAIN/Primary Examiner, Art Unit 2411